

115 HR 1140 IH: WMATA Improvement Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1140IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Delaney introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide additional funding for the Washington Metropolitan Area Transit Authority and improve
			 upon the Washington Metropolitan Area Transit Authority Compact, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the WMATA Improvement Act of 2017. 2.Authorization of grants (a)In generalSubject to the requirements of section 3, the Secretary of Transportation may provide grants to the Transit Authority, in addition to any grant amounts provided pursuant to section 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968), in an amount not to exceed $75,000,000 for each of fiscal years 2018 through 2028 for the purpose of financing capital and preventive maintenance projects approved by the Board of Directors of the Transit Authority.
 (b)Matching funds requiredThe Federal share of the cost of a project carried out using grant amounts provided under subsection (a) shall not exceed 50 percent of the cost of such project. The non-Federal share of the cost of such project shall be borne equally by the District of Columbia, the Commonwealth of Virginia, and the State of Maryland.
			(c)Limitations
 (1)Terms and conditionsAny grant provided under this section shall be subject to the requirements of subsections (b) and (c) of section 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968).
				(2)Collective bargaining agreement amendments
 (A)In generalNo grants may be provided under this section until the Board of Directors of the Transit Authority, as such Board is composed pursuant to the amendments under section 3, certifies that amendments have been made to any existing collective bargaining agreement between the Transit Authority and a collective bargaining unit to allow the Transit Authority to implement all necessary operational changes required both to provide a high level of service, reliability, and safety as well as lower costs by selectively using competitive bidding for certain capital improvement projects.
 (B)Application of lawsAny agreement described under subparagraph (A) shall comply with the requirements of— (i)section 5333(b) of title 49, United States Code; and
 (ii)subchapter IV of chapter 31 of title 40, United States Code. (C)Amended agreementsA collective bargaining agreement entered into after January 1, 2017, may be considered an amended collective bargaining agreement for purposes of this section.
 3.Amendments to WMATA CompactNo grant amounts may be provided under section 2 until the Washington Metropolitan Area Transit Authority Compact includes the following amendments:
 (1)An amendment requiring that each member of the Board of Directors of the Transit Authority have a primary fiduciary obligation to the Transit Authority.
			(2)
 (A)An amendment requiring that beginning after the date of implementation of the amended compact and thereafter, that the members of the Board of Directors of the Transit Authority appointed as described in paragraph (3)(A) shall have at least 1 expert qualification, as described in subparagraph (B).
 (B)The expert qualifications referred to in subparagraph (A) are the following: (i)A certified transit expert who has served in a senior executive capacity, or the equivalent, of a transit authority in the United States.
 (ii)A certified management expert who is currently or has previously served for five or more years and has in his or her capacity managed, directly or indirectly, more than 1,000 full-time employees—
 (I)as a president, chief operating officer, chief executive officer, chairman, or managing partner or an equivalent position of a qualifying business; or
 (II)as the president or most senior manager of a division of a qualifying business. (iii)A certified financial expert who meets the standards of an audit committee financial expert under New York Stock Exchange rules, as in effect on the date of enactment of this Act.
 (iv)A certified safety expert who has a minimum of 5 years of experience as a chairman, director, senior investigator or equivalent position of a transportation or transit safety board in the United States.
 (C)For purposes of this paragraph, the term qualifying business means a corporation, partnership, or limited liability entity that is engaged primarily in operating activities and not investing activities.
 (3)An amendment requiring that the Board of Directors of the Transit Authority be composed of 9 voting members as follows:
 (A)Two members appointed by each of the District of Columbia, the Commonwealth of Virginia, and the State of Maryland.
 (B)Two members appointed by the Secretary of Transportation. (C)The CEO of the Transit Authority.
				4.Failure to enact amendments
 (a)Withdrawal of consentExcept as provided for under subsection (b), if the signatories of the Compact have not enacted the amendments described in section 3 before the date that is 18 months after the date of enactment of this Act, congressional consent for the Compact is hereby withdrawn.
 (b)ExtensionThe signatories may apply to the Secretary of Transportation for a single 3-month extension of the deadline under subsection (a). Such extension shall be granted by the Secretary so long as the signatories have shown progress toward instituting the amendments.
 5.DefinitionsIn this Act: (1)CompactThe term Compact means the Washington Metropolitan Area Transit Authority Compact (consented to by Congress under Public Law 89–774, 80 Stat. 1324) as title III of the Washington Metropolitan Area Transit Regulation Compact (consented to by Congress under Public Law 86–794, 74 Stat. 1031).
 (2)Transit AuthorityThe term Transit Authority means the Washington Metropolitan Area Transit Authority established under Article III of the Compact.
			